Wallace, J., concurring specially:
I concur in the judgment and in the general views expressed by my associates. I am not satisfied, however, as maintained in the opinion of Mr. Justice Crockett, that the case would have been substantially different, even had the Sheriff actually received and held the money in the first instance, under the writ of attachment. It is suggested in the opinion that in such case the mere subsequent receipt of the writ of execution by the Sheriff would have, ipso facto, converted the attachment lien .into one under final process, even though the officer had, in reality, taken no step whatever in pursuance of the writ of execution.
This is supposed to result because it would, in such case, be the duty of the Sheriff to apply the money in his hands to the satisfaction of the execution. Though such, however, be his duty in that respect, he may, nevertheless, neglect to perform it, and in that case, should he take no step whatever pursuant to the writ of execution, it might be argued, with some degree of plausibility at least, that the money in his hands would still be held only by virtue of the attachment lien, under which it had been before then held. The question will, in my opinion, deserve consideration, should it arise in some future case; and, as it is not involved in the present *535controversy, I do not wish to be understood as expressing an opinion upon it.
Mr. Chief Justice Sprague did not participate in the decision of this case.